Citation Nr: 1132361	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  07-34 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder variously claimed as recurring cysts.

2.  Entitlement to an increased rating for post-traumatic stress disorder (PTSD) with sleep problems, evaluated as 10 percent disabling prior to June 18, 2007, and as 30 percent disabling from June 18, 2007. 

3.  Entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to October 1968.  His awards and decorations include receipt of a Combat Infantryman Badge (CIB).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April and September 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The April 2006 rating decision denied a rating in excess of 10 percent for PTSD and the September 2006 rating decision denied service connection for speech and breathing disorders, and muscle pain, and declined to reopen previously denied claims for service connection for a sleep disorder and cysts.  The Veteran submitted a timely notice of disagreement with the RO's determinations regarding an increased rating for PTSD, and service connection for breathing and sleep problems, muscle pain, and cysts.  

However, in an April 2007 signed statement, following an April 2007 informal hearing with a RO Decision Review Officer, the Veteran through his representative, withdrew his claims for service connection for breathing problems and muscle aches, and requested to include his sleep problems with his increased rating claim for PTSD.  

Then, in an October 2007 rating decision, the RO granted a 30 percent rating for the Veteran's service-connected PTSD, effective from June 18, 2007.  The October 2007 statement of the case (SOC) included a claim for an effective date prior to June 18, 2007 for the award of a 30 percent rating for PTSD along with the claim for an increased rating for PTSD to which the Veteran submitted a timely substantive appeal.  However, the Board is of the opinion that the issue as now characterized on the title page most accurately represents the current status of the Veteran's claim for an increased rating for PTSD. 

Furthermore, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id.  As such, the issues before the Board have been recharacterized as set forth on the title page.

The issues of entitlement to service connection for a skin disorder, entitlement to an increased rating for PTSD, and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 2004 rating decision declined to reopen the previously denied claim for service connection for a skin disorder claimed as recurring cysts, finding that the evidence added to the record did not show a chronic residual post service skin disorder related to the Veteran's military service.  The Veteran was notified in writing of the RO's determination and his appellate rights and did not perfect an appeal.

2.  The evidence added to the record since the August 2004 decision that declined to reopen the claim for service connection for recurring cysts raises a reasonable possibility of substantiating the claim of entitlement to service connection for a skin disorder variously claimed as recurring cysts.



CONCLUSIONS OF LAW

1.  The August 2004 rating decision that declined to reopen the claim of entitlement to service connection for a skin disorder claimed as recurring cysts is final.  38 U.S.C.A. § 7105 (West 2002).

2.  As the evidence presented since the August 2004 RO decision is new and material, the claim of entitlement to service connection for a skin disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010), VA has certain obligations to notify and assist the appellant.  Given that this decision reopens the claim of entitlement to service connection for a skin disorder claimed as recurring cysts, and then remands the appeal, an exhaustive analysis of VA's attempt to comply with these statutes is not in order.

New and Material Evidence - Service Connection for Skin Disorder

Historically, a May 2002 rating decision denied the Veteran's claim for service connection for a skin disorder claimed as recurring cysts, finding that there was no evidence that the Veteran had a post service chronic residual skin disorder due to military service.  The RO noted that, although the Veteran reported a subjective complaint of boils on a medical history completed when he was examined for separation, there was no evidence of treatment for a skin disorder in his service treatment records and no evidence of treatment for cysts in the post service medical evidence.  The Veteran was notified in writing of the RO's determination and his appellate rights and did not appeal.  Hence, that decision is final.  38 U.S.C.A. § 7105.

An August 2004 rating decision declined to reopen the issue of entitlement to service connection for recurring cysts finding that there was no evidence that the Veteran had a post service chronic residual skin disorder due to service.  The Veteran did not appeal.  Hence, that decision is final.  Id.

A claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Id. at 1363.  See also Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (interpreting the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening a previously denied claim).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

An application to reopen the appellant's claim was received in July 2006.  This appeal arises from the RO's denial to reopen the previously denied claim for service connection for cysts in a September 2006 rating decision.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring the issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

The evidence added to the record since the August 2004 rating decision includes VA treatment records and examination reports dated from 2005 to 2009 as well as written statements from the Veteran in support of his claim.

Amongst these newly added records is a December 2006 VA outpatient emergency room record reflecting the Veteran's treatment for dermatitis.  A January 2008 VA emergency room record includes his complaint of boils on his body that he had "off/on for years".  A June 2008 VA dermatology clinic record indicates that the Veteran was seen with a complaint of a tender lesion on his chest that he had for two months.  He reported that he had these similar flares for many (40) years and was treated by a private physician.  The VA clinic dermatologist also noted that the Veteran served in Vietnam from 1967 to 1968 and reported some exposure to Agent Orange.  In February 2009, the Veteran was treated by a VA dermatologist for furunculosis.

The evidence added to the record since the August 2004 RO decision is new, it tends to relate to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Since the previous denial was premised, in part, on a finding that there was no evidence that the Veteran had a post service chronic residual disability due to service, the VA treatment notes of record dated in 2008 and 2009 reflecting treatment for a skin lesion and for furunculosis as well as the Veteran's self-reported 40 year history of similar flares and history of exposure to Agent Orange, relates to an unestablished fact necessary to substantiate the claim.  Thus, new and material evidence has been submitted.  The issue of entitlement to service connection for a skin disorder claimed as recurring cysts is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Adjudication of the claim does not end with a finding that new and material evidence has been submitted, nor is a grant of service connection assured.  Once a claim is reopened, the Veterans Claims Assistance Act of 2000 provides that the Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A.  As noted below, the Board is requesting additional development with respect to the underlying claim for service connection for a skin disorder claimed as recurring cysts, and will issue a final decision once that development is complete, if the case is ultimately returned to the Board.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a skin disorder, claimed as recurring cysts, is reopened.


REMAND

First, the Veteran seeks service connection for a skin disorder claimed as recurring cysts.  On a report of medical history completed in August 1966, when he was examined for induction into service, the Veteran checked yes to having boils and the examiner apparently noted occasional boils (writing unclear).  When examined at that time, the Veteran's skin was normal and he was found qualified for induction.  Service treatment records are not referable to complaints or diagnosis of, or treatment for, a skin disorder.  However, on a report of medical history completed in September 1968 when he was examined prior to separation, the Veteran again checked yes to having boils although, when examined at that time, a skin abnormality was not noted.

In the August 2004 rating decision, the RO granted service connection for diabetes mellitus associated with herbicide exposure.  In addition, service personnel records also detailed that the Veteran was stationed in Vietnam during active service.  Thus, the Veteran's exposure to Agent Orange in service is clearly verified.

VA treatment records, dated from 2006 to 2009, reflect the Veteran's treatment for various skin disorders.  In December 2006, he was treated for dermatitis.  The 2008 VA outpatient dermatology records note his treatment for boils (in January) and a chest lesion (in June).  A June 2008 clinical record indicates that the Veteran gave a history of having "similar flares for many [40] years" and that he was treated by a private physician.  According to this record, the treating dermatologist noted that the Veteran reported some exposure to Agent Orange.  More recent clinical records dated in 2009 show treatment for furunculosis. 

Cysts, dermatitis, boils, and furuncolosis are not among those specified diseases positively associated with exposure to Agent Orange.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation.  See also Brock v. Brown, 10 Vet. App. 155, 162 (1997).

In light of the Veteran's lay statements attesting to a lengthy (40 year) history of boils, the diagnoses of multiple skin disorders, including dermatitis, lesions, and furunculosis, and the June 2008 VA clinic dermatologist's notation of the Veteran's exposure to Agent Orange in service, the Veteran should be afforded a VA examination to assess the nature and etiology of any skin disorder found to be present.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Second, the Veteran seeks an increased rating for his service-connected PTSD.  The record reflects that an August 2005 rating decision granted service connection and a 10 percent rating for PTSD.  In November 2005, the RO received the Veteran's current claim for an increased rating.  In a March 2006 written statement, he reported that he was very forgetful, socially isolated, easily angered, and hyper alert, and had occasional suicidal thoughts.  He said that he took medication for sleep problems that was not always helpful.

In conjunction with his claim, the Veteran underwent a VA examination in March 2006 that performed by a psychologist, and another VA examination in June 2007 that was performed by a licensed clinical social worker.

However, there appears to be some discrepancy in how examiners characterized the severity of the Veteran's PTSD symptoms.  VA treatment records indicate that, in April 2005, a social worker noted the Veteran's social isolation and assigned a score of 45-50 on the Global Assessment of Functioning (GAF) scale, indicative of serious impairment.  But, when examined by VA in March 2006, the VA examiner noted that the Veteran said that, since being in a PTSD group, his flashbacks and nightmare symtoms decreased in severity and frequency, although the Veteran struggled with irritability, sleep difficulty, and paranoia.  The VA examiner assigned a GAF score of 60, reflecting moderate symptoms, or moderate difficulty in social and occupational functioning.  

But, when examined by VA in June 2007, the examiner reported that the Veteran was treated at The Vet Center in 2006 for three or four months that "resulted in the exacerbation of his symtoms, leaving him worse off than before his group sessions" and assigned a GAF score of 45, reflecting serious symptoms, or any serious impairment in social and occupational functioning.  This examiner noted that, "[a]t 60 years of age and considering the Veteran's mental and physical limitations, it is unlikely that [he] will resume gainful employment".

GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health - illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV)).  A GAF score is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  A GAF score of 41 to 50 denotes serious symptoms, or any serious impairment in social, occupational, or school functioning.  Id.  A GAF score of 51 to 60 denotes moderate symptoms, or moderate difficulty in social and occupational functioning. Id. 

Here, the Board is of the opinion that further psychiatric examination is warranted to more accurately assess the current severity of the Veteran's service-connected PTSD and reconcile the divergent GAF scores assigned to him since he filed his claim in November 2005.  

As well, there is no indication that the records regarding the Veteran's Vet Center treatment during 2006 were obtained.  This needs to be done prior to appellate consideration of his claim.

Furthermore, during his June 2007 VA examination, the Veteran reported that he had not worked since 1992 and received Social Security Administration (SSA) disability benefits for his rheumatoid arthritis.  To date, however, a complete copy of the Veteran's SSA records has not been associated with the claims file.  In this regard, the Board notes that the possibility that SSA records could contain evidence relevant to the claims on appeal cannot be foreclosed absent a review of those records.  As such, the records considered by the SSA in its award of disability benefits must be obtained prior to consideration of the Veteran's claims.  38 C.F.R. § 3.159(c)(2) (2010); see also Murincsak v. Derwinski, 2 Vet. App. 363, 372-3 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Additionally, as noted above, in Rice v. Shinseki, 22 Vet. App. at 447, the Court held that TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, the June 2007 VA examiner opined that, considering the Veteran's mental and physical limitations, it was unlikely that he will resume gainful employment.  Therefore, the issue of TDIU is raised by the record and, the issue is properly before the Board.

Having determined that the issue of TDIU is properly before the Court, the Board finds that further development is necessary prior to adjudicating the claim.

The law provides that a TDIU may be granted upon a showing that the veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

The record shows that the appellant is apparently unemployed.  He reports that he has not worked since 1992 due to rheumatoid arthritis.  The Board notes that there is no opinion as to the Veteran's unemployability and the effect of his service-connected disabilities (service connection is also in effect for diabetes mellitus, peripheral neuropathy of the left and right upper extremities, peripheral arterial disease of the left and right lower extremities, erectile dysfunction, and bilateral cataracts) on his employability.  Moreover, the Board notes that the appellant has additional disabilities that are not service connected.  The Board finds that the appellant should be afforded an appropriate VA examination to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.

Finally, recent VA treatment records from the VA Medical Center (VAMC) in Memphis, Tennessee, dated since February 2009, should also be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all medical records regarding the Veteran's treatment from the Memphis VAMC, for the period from April 2009 to the present, and from any additional VA and non-VA medical provider identified by him.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file, and the Veteran and his representative so advised in writing.

2.  Request all individual and group therapy records regarding the Veteran's treatment at the Memphis Vet Center (or another Vet Center, if he so indicates), for the period from January 2006 to the present.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file, and the Veteran and his representative so advised in writing.

3.  Contact the Social Security Administration and request copies of the administrative decision and all medical records considered in the Veteran's claim for SSA disability benefits (and any subsequent disability determination evaluations).  All records obtained should be associated with the claims file.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file, and the Veteran and his representative so advised in writing.

4.  Forward an appropriate form and request that the Veteran return the form providing a complete employment history from November 2004 to the present.  The AMC should request that the Veteran provide exact dates of employment, including month, day, and year.

5.  After the above development has been completed, schedule the Veteran for an appropriate VA dermatology examination, performed by a physician with expertise to ascertain the nature and etiology of his skin disorder variously claimed as recurring cysts.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All appropriate testing should be performed.

The examiner should offer diagnoses as they pertain to any skin disorder found to be present, including cysts, boils, dermatitis, and furunculosis, and provide an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any diagnosed skin disorder had its clinical onset during the Veteran's period of service, or is otherwise related to such period of service, to include ins-service exposure to Agent Orange.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service treatment records (noting a history of boils in the September 1968 medical history), and post-service diagnoses of skin disorder(s) reflected in the VA treatment records.  In rendering an opinion, the examiner is particularly requested to address the notation made by the VA clinic dermatologist on June 9, 2008 (to the effect that the Veteran had self-reported 40 year history of similar skin flares and also reported some exposure to Agent Orange).  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.  

6.  The Veteran is also to be scheduled for a VA PTSD examination to determine the severity of his service-connected PTSD.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the psychiatrist or psychologist conducting the examination for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The psychiatric examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected PTSD.  The examiner must conduct a detailed mental status examination.  The examiner is also requested, if possible, to determine and specifically list all symptoms as well as the levels of social and occupational impairment experienced by the Veteran that are attributable to PTSD.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.  

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.  In rendering an opinion, the examiner is particularly requested to address and reconcile the opinions expressed by the VA examiner in March 2006 (to the effect that the Veteran had moderate PTSD symtoms); and the June 2007 VA examiner (to the effect that the Veteran had serious impairment and, in light of his age, and mental and physical limitations, it was unlikely that the Veteran would resume gainful employment).  

7.  Schedule the Veteran for an appropriate VA examination to determine the effect of his service- connected compensable disabilities on his employability (PTSD, currently evaluated as 10 percent disabling prior to June 18, 2007, and as 30 percent disabling thereafter; diabetes mellitus, evaluated as 20 percent disabling; and peripheral neuropathy of the left and right upper extremities, each assigned 10 percent ratings).  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected disabilities.  The examination report must include a complete rationale for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.  

8.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.

9.  After completion of the above, the RO should review the expanded record and readjudicate the claims of entitlement to an increased rating for PTSD, in excess of 10 percent prior to June 18, 2007, and in excess of 30 percent thereafter; entitlement to service connection for a skin disorder; and entitlement to a TDIU.  If any benefit sought on appeal is not granted in full, the appellant and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


